—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Kreindler, J.), imposed May 25, 2000, upon his conviction of assault in the third degree, upon a jury verdict, the sentence being a determinate term of one year imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment from one year to 364 days.
Under the circumstances of this case, we conclude that the defendant’s sentence should be reduced by one day (see, People v Cuaran, 261 AD2d 169). Bracken, Acting P. J., Altman, Mc-Ginity and H. Miller, JJ., concur.